COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Catherine Murrah Molloy v. Kevin Alan Fletcher

Appellate case number:    01-19-00840-CV

Trial court case number: 2018-67151

Trial court:              257th District Court of Harris County

        On June 23, 2020, this Court abated the appeal and remanded to the trial court for an
evidentiary hearing concerning the issues raised in appellee’s motion to show authority. This
Court ordered the trial court to file a supplemental clerk’s record containing the trial court’s
findings and conclusions, but the June 23 order did not require the filing of a reporter’s record of
the evidentiary hearing.
       Appellee has filed a motion to adopt the trial court’s findings and conclusions and the Court
requires the reporter’s record of the evidentiary hearings to consider this request.
       Accordingly, the Court orders the filing of the reporter’s record of the evidentiary hearings
held on July 14, 2020, August 5, 2020, August 7, 2020, August 20, 2020, and August 21, 2020.
These reporter’s records are to be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: __October 6, 2020___